 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    John Mark Raudelunas,                           No. 2:21-cv-00394-KJM-JDP
12                        Plaintiff,
13            v.                                      ORDER
14    City of Vallejo et al.,
15                        Defendants.
16

17          Recently the court granted defendants’ request to seal documents, ECF No. 13, and

18   directed the Clerk of Court to seal ECF Nos. ECF 8 & 9 (Knight Decl. Ex. A at 15, 16, 21 and

19   Knight Decl. Ex. A. at 15, 16, 21). The court now DIRECTS defendants to file redacted versions

20   of ECF Nos. 8 & 9 by June 25, 2021, to be included in the public docket.

21          IT IS SO ORDERED.

22   DATED: June 21, 2021.

23

24

25

26

27

28
                                                     1
